 THE BUNKER HILL COMPANY331During the calendar year 1962, the Employer's gross revenuesamounted to approximately $587,000, of which $365,000 representedgross annual sales of goods, products, commodities, and/or revenuefrom services, while $222,000 represented dues and initiation feesof members.The Employer contends that the Board should not assert jurisdic-tion because its operations do not satisfy the jurisdictional standardfor retail enterprises.The Board decided inWalnut Hills Country Club ithat the retailstandard is the applicable standard for operations of the nature en-gaged in by the Employer. InPennsylvania Labor Relations Board(Chartiers Country Club),'the Board, in determining whether or notthe gross volume of business of a nonprofit 'organization such as theEmployer's herein meets the Board's retail standard, did not countthe annual dues of members as income derived from its retail opera-tions.As the Employer's retail sales are less than the $500,000required,3 we find that it will not effectuate the policies of the Actto assert jurisdiction herein.Accordingly, we shall dismiss thepetition.4[The Board dismissed the petition.]1145 NLRB 81.z 139NLRB 741.Carolina Supplies and CementCo.,122 NLRB 88, 89.Member Leedom,who did not participate in the decision inWalnutHills,supra,con-curs in the result in this case as he would not under any circumstances assert jurisdictionover an operation such as this. See, e.g.,his dissenting opinion. inWalter Carl Ray,at at.,d/b/a Ray, Davidson & Ray,131 NLRB433, 436.The Bunker Hill CompanyandBoilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,PetitionerThe Bunker Hill CompanyandInternational Union of Mine,Mill and Smelter Workers,PetitionerThe Bunker Hill CompanyandLocal Lodge No. 1425, Inter-national Association of Machinists,AFL-CIO,PetitionerThe Bunker Hill CompanyandUnited, Steelworkers of America,AFL-CIO,Petitioner.CasesNos. 19-RC-3317, 19-RC-3318,19-RC-33t30, and 19-RC-3324.March 13, 1964DECISION AND DIRECTION OF ELECTIONSUpon'petitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Hearing OfficerJohn N. Zimmerman. The Hearing Officer's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.146 NLRB No. 43. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thesecasesto a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9(c) (1)and Section 2 (6) and (7) of the Act.4.The Metal Workers presently represents a unit composed of theEmployer's production and maintenance employees, including thoseemployees herein sought to be severed, under a 5-year contract executedon December 22, 1960.For 18 years prior thereto, this unit wasrepresented by Mine-Mill. In 1953, the Board found units composedof, electricians, carpenters, and bricklayers to be appropriate craftunits, permitted severance of these units from the then existingproduction and maintenance unit, and certified the Unions now rep-resenting these three crafts.The Employer has continued to recog-nize these latter Unions, none of which is involved here, on a craftbasis since1953.On January 5, 1961, the Board, in Case No. 19-RD-187, certified incumbent Metal Workers as collective-bargaining repre-sentative of the Employer's production and maintenance employees,excluding therefrom the above three craft units.The Boilermakers, Plumbers, and Machinists herein seek to severfrom the existing production and maintenance unit various allegedcraft units.2Mine-Milli and Steelworkers each seeks to represent'We shall refer to the Petitioners as follows,listing them in the order in which theyappear in the caption,namely, Boilermakers,Mine-Mill Machinists,and Steelworkers.Northwest Metal Workers Union,Independent,hereafter called Metal Workers, whichpresently represents a certified unit of production and maintenance employees at theEmployer'sBunker Hill operations,intervened on the basis of its contractual interest.Local Union No. 44, United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, AFL-CIO, hereafter calledPlumbers, intervened in Case No.19-RC-3317,on the basis of an adequate showing ofinterest.Petitioners Mine-Mill(Case No. 19-RC-3318)and Steelworkers (Case No. 19-RC-3324),filed their petitions for a unit of the production and maintenance employees presently rep-resented by Metal Workers.2There is no contention to the contrary and we find that the existing production andmaintenance unit represented by Metal Workers is an appropriate bargaining unit.8 The Metal Workers contends that the petition of Mine-Mill should be dismissed on theground that this Union was, on May 4, 1962, found by an order of the Subversive ActivitiesControl Board to be a Communist-infiltrated organization.On June 29, 1962, Mine-Millfiled a petition for review of this order in the U S. Court of Appeals for the District ofColumbia, and further filed a petition for redetermination before the Subversive ActivitiesControl Board.Section 13(a) (h) of the Internal Security Act of 1950, as amended bythe Communist Control Act of 1954,provides,inter alia,that when such an order becomes"final,"a labor organization may not serve as an employee representative or exercise anyother rights or privileges under the National Labor Relations Act.As the order is notyet "final," we find,contrary to the Metal Workers,that Mine Mill is eligible to file thepetition in this case. THE BUNKERHILL COMPANY333the currently certified production and maintenance unit, or, in thealternative, the currently certified production and maintenance unit,excluding therefrom such craft units as the Board may herein findappropriate.The Employer's OperationsThe Employer operates two mines, the Bunker Hill Mine locatedat Kellogg, Idaho, and the Crescent Mine located some 2 miles distantfrom Kellogg.The crude lead and zinc ores extracted from thesemines are conveyed to and processed through a single concentratorlocated at Kellogg in order to separate the lead ores from the zincores and to refine these ores to a higher percentage of lead and zinc.The lead ores are then taken by rail car to a smelter located 1 milefrom the concentrator where they are subjected to a pyrometallurgicalprocess which produces lead and related metals.The zinc ores aretaken by rail car to the Employer's zinc plant, also located about 1 milefrom the concentrator, where they are subjected to an electrolytic proc-ess which produces zinc and related metals.The resultant lead andzinc are further processed at the Employer's sulphuric acid and phos-phoric acid plants located in or near the zinc plant.The record fur-ther shows that, if the mine operations ceased functioning_or operat-ing, the remaining plant operations could continue for only 'a limitedtime, and that if the concentrator ceased operation, the Employer'soperations would be required to shut down almost immediately.The Units Requested for SeveranceAll of the employees in the units sought to be severed from the exist-ing production and maintenance unit are engaged in maintenancework and, for the most part, work straight day shifts.Productionemployees work three shifts daily.Case No. 19-RC-3317The Boilermakers seeks a unit including boilermakers, blacksmiths,-maintenance mechanics (excepting maintenance mechanics known as"drill, doctors"), and riggers.With regard to the boilermakers, the record shows that, althoughthey occasionally perform some outside maintenance work, they-nor-mally perform their duties in machine shops located in the mine sur-face plant and the smelter plant.Their work areas are shared byblacksmiths, machinists, and plumbers.The boilermakers' work areain the zinc plant is not indicated in the record.Using such tools asnibblers, presses, shears, rolls, and drills, the boilermakers fabricatefrom sheet and plate steel and structural shapes the various bins,chutes, car bodies, and structural members used,in the maintenanceof the plants.They also read blueprints and do layout work. They 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork under the supervision of a boilermaker-leadman who, in, turn,reports to a foreman in charge of several crafts.The boilermakersperform only maintenance work, and there is no interchange of toolsor employees with other crafts or with production employees. Inaddition, there is a formal 4-year apprenticeship program recognizedby the Bureau of Apprenticeship and Training, U.S. Department ofLabor, and which follows the standards imposed by the registeredStandards of Apprenticeship.The Employer contends, despite theabove, that a craft unit is inappropirate because -all boilermakers arenot centrally located and supervised.We find no merit in this con-tention.'We are satisfied that these employees exercise the usualskills of the boilermakers craft.'As to the blacksmiths, four of them work in a blacksmith shop lo-cated in an unidentified area.These blacksmiths are engaged insharpening mine drill steel.The remaining blacksmiths are locatedin the mine surface plant, the smelter, and the zinc plant.Theyreport to and work in the same areas as the boilermakers and ma-chinists, but work under the immediate supervision and direction ofa blacksmith-leadman.Using the tools of their trade, they cut, re-shape, and otherwise fabricate steel rods and bars for all of the varioustools required in the Employer's operation.There is no interchangein work, tools, or employees between blacksmiths and other craftsmenor production workers.The Employer has also adopted a formal4-year 'apprenticeship program for blacksmiths.We find these em-ployees to be craftsmen.6The maintenance mechanics classification sought by the Boiler-makers encompasses employees with varying skills and duties. Someof these mechanics work exclusively underground in the mines. Therethey do cutting, burning, welding, and repairing of mechanical equip-ment.They are also responsible for the maintenance and repair ofthe main underground pipe systems which go through 120 miles oftunnel.These systems consist of the main air line, the operationalor process water system, and the domestic water system. In carryingout this pipework, the maintenance mechanics appear to perform'the-same duties underground as the pipefitters do on the surface.Al-though the maintenance mechanics are fully qualified to do the re-' The Employer contends,inter alia,that craft groups.herein sought are inappropriatebecause the employeesinvolvedare subject to different supervision.However,the merefact that craft employees have common supervision with employees outside their craft doesnot prevent craftsmen from being represented in a unit of their own craft,KennecottCopper'Corporation,138 NLRB118, 122;B. H. Hadley, Inc.,130 NLRB 1622, and casescited therein.5 Stauffer Chemical Company of Nevada,113 NLRB 1255,125T-1258;Sinclair Rubber,Inc,96 NLRB 220, 225;International Paper Company,Southern KraftDaviaion, 94NLRB 483, 496.9Kennecott Copper Corporation,Ray Mines Division,106 NLRB 390,393;KimbleGlass Company,102 NLRB,933, 936. THE BUNKER HILL COMPANY335quired underground pipefitting, the maintenance mechanics are notgenerally so skilled as the above-ground pipefitters who go througha longer and a formal rather than an informal apprenticeship pro-gram.The maintenance mechanics assigned to the undergroundoperation do not report to the surface maintenance mechanics' shop,but regularly report directly underground to a maintenance foreman.In addition to the above-described maintenance mechanics, othermaintenance mechanics report to a centrally located maintenancemechanics' shop for assignments throughout the Employer's above-ground operations.Although these maintenance mechanics normallywork under the immediate direction of a maintenance mechanic-leadman or foreman, their work at the concentrator and mine shop isperformed under the direction of a production supervisor.Theirprincipal duties consist of installing, removing, repairing, maintain-ing, inspecting, and otherwise providing general maintenance to theEmployer's mechanical process equipment, and they may be requiredto oil, cut, weld, and burn. In addition, their duties at the zinc plantrequire them to take apart and clean various acid and dust controlpipes, tasks which production workers also perform.All maintenance mechanics, whether above or below ground, havean informal 2- or 3-year -apprenticeship program.With the exceptionof the above-described pipework performedbythe above-groundmaintenance mechanics at the zinc plant, maintenance mechanics dono production work, and there is no interchange with any other"craft" or production employees.However, because the maintenancemechanics sought by the Petitioner are a heterogeneous group of em-ployees with differing skills and functions,7 and because in relationto the boilermakers and blacksmiths they are, under different super-vision, have an informal rather than a formal apprenticeship pro-gram, and perform different work and exercise different skills, wefind that maintenance mechanics lack a special community of interestwith the boilermakers and blacksmiths.Accordingly, we shall denythe Petitioner's request with respect to these employees.The riggers sought to be included by the Boilermakers spend almost100 percent of their time working at the Employer's smelter underthe supervision of a maintenance mechanic foreman.Their dutiesconsist of moving heavy equipment with special rigging equipment.Riggers do not interchange with employees of other crafts or withthe production employees, and they also have a formal 4-year ap-prenticeship training program.The work of the riggers, however, differs substantially from thatof the boilermakers and blacksmiths.Moreover, the record contains7 SeeClaytoncELambertManufacturing Company, Ordnance Division,111NLRB540, 541.744-670-65-vol. 146-23 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDlittle or no evidence that there is any relationship, functional or other-wise, between the work of these two groups of employees, nor does itestablish that there is any similarity in the skills exercised by theriggers and the boilermakers and blacksmiths."We shall, accord-ingly, deny the Petitioner's request with respect to these' employeesbecause we perceive no justification for severing riggers from theproduction and maintenance unit and combining them with the boiler--makers and blacksmiths .9On the basis of the entire record, we find that the boilermakers andblacksmiths are craftsmen and that together, if they so desire, theymay be represented as a separate unit by the Boilermakers 10 whichhas traditionally represented them.liCase No. 19-RC-3317The Plumbers, who intervened in Case No. 19-RC-3317 on the basisof an adequate showing of interest, seeks a unit composed of allemployees engaged in plumbing, steamfitting, pipefitting, and lead-burning work, or, in the alternative, such of the employees sought asthe Board might find to constitute an appropriate unit.The Employer's pipe shops are located in partitioned-off rooms inthe mine surface Land zinc plants, and also in the smelter.The pipe-fitters are supervised by a pipefitter-leadinan who, in turn, reports tothe water superintendent at the mine surface plant, the maintenancesuperintendent at the zinc plant, and the shop foreman at the smelter.Using such tools as pipe machines, grinders, drill presses, pipe benders,and regular plumber's and pipefitter's tools, the pipefitters workthroughout the Employer's surface operation.They do some soilwork, a small amount of copper work, and otherwise perform ad-mittedly skilled pipefitting, steamfitting, and plumbing work on everytype of pipe, except lead.Pipefitters have their own seniority group-ing, a separate, formal 4-year apprenticeship program, and do notinterchange personnel, work, or tools with other crafts, nor do they doany production work.We find that these employees who are engagedin plumbing, steanifitting, and pipefitting work are craftsmen.12sContsnental'Oil Company,95 NLRB 165, 166.e Continental Oil Company,supra,at 1661sWe are aware that the unit which we have found to be appropriate is smaller and,therefore,differs from the unit sought by the Boilermakers.Accordingly, if the Boiler-makers does not desire to participate in the election to be held in the smaller unit foundappropriate,we shall permit it to withdraw its petition upon appropriate notice to theRegional Director.u Kennecott Copper Corporation,138 NLRB 118, at 121,and cases cited therein;StaufferChemical Company ofNevada; suprg,at 1258.u Bethlehem PacificCoastSteel Corporation,Shipbuilding Division,San Francisco Yard,117 NLRB 579,582-583.See alsoKennecolt Copper Corporation,supra,at 121-122,Bethlehem Pacific Coast Steel Corporation,Shipbuilding Division,San Francisco Yard,supra,at 583;Stauffer Chemical Company of Nevada,supra,at 1259. THE BUNKER HILL COMPANY337The lead burners, working primarily with lead, perform the ad-mittedly highly skilled operations of fabricating, installing, maintainsing, and repairing lead equipment throughout the Employer's surfaceoperation.No other employees of the Employer perform lead-burning work.Some lead burners work daily in the cell room of thezinc plant forming and shaping lead necessary in the cell room opera-tion.The remainder of the lead burners work elsewhere in the Em-ployer's operation on lead pipes, lead sinks, lead-lined cell boxes, andlead steam coils; they burn lead, line lead tanks, and lay lead floors.All of these employees are directed by a lead-burner leadman underthe supervision of a multicraft supervisor located in the zinc plant.The le td burners also have their own seniority grouping and a sep-arate, formal 4 -year apprenticeship program.They do not inter-change personnel, work, or tools with any other craft, nor do theydo any production work.Based,on these facts, we find that the leadburners are also craftsmen.13Accordingly, as the Plumbers is the traditional representative ofthe employees it seeks, we find that all of the Employer's employeesengaged in the above-described plumbing, steamfitting, and pipefittingwork, as well as those engaged in lead-burning work, constitute ahomogeneous group of craftsmen and that together they are entitledto separate representation if they so desire.''Case No. 19-RC-3320The Machinists seeks a unit consisting of all machinists, mainte-nance mechanics known as "drill doctors," toolroom attendants, theirhelpers and apprentices working in the Employer's machine shopslocated in the mine surface plant, the zinc plant, and the smelter, or,in the alternative, such of the petitioned-for employees as the Boardmight find to constitute 'an appropriate unit.Machinists normally perform their work in standard-equipped ma-chine shops located in the mine surface and zinc plants and thesmelter.Occasionally, however, machinists will set up precisionequipment calling for close tolerance outside their shops.They workunder the immediate supervision of 'a machinist-leadman.While theexact nature of their maintenance duties is not clear, it is undisputedthat they are skilled journeyman machinists. In addition, the ma-chinists have their own seniority grouping and a separate, formal4-year apprenticeship program.They do no production work nor dothey interchange personnel, work, or tools with any other craft.Weare satisfied from the record that these employees exercise the usualskills of the machinists' craft.13Allied Chemical & Dye Corporation, National Airline Division, 71NLRB 1217.14 SeeStauffer Chemical Company of Nevada, supra,at 1259. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Machinists would also include those maintenance mechanicsknown as "drill doctors," or floor or bench mechanics.These em-ployees, two in number, are located in the machine shop in the minesurface plant, and are employed almost exclusively in repairing, re-building, and otherwise maintaining mine air drill equipment andair operating machines which are used by production workers.Therecord contains no evidence as to their supervision.Although theyare apprenticed to the maintenance mechanics, whom the Machinistsdo not seek to represent, the record is not clear as to the type or dura-tion of their informal apprenticeship program.Accordingly, be-cause it appears that their work not only is limited in scope, but alsobecause the record does not show that the "drill doctors" possess thedegree or range of skills characteristic of craftsmen, we shall excludethese two employees from the unit.The toolroom attendants' job has historically been filled by incapaci-tated employees.Although the present toolroom attendants are ma-chinists, the record shows that these jobs have been filled by produc-tion workers for as long as 20 years.Toolroom attendants normallymaintain an inventory of tools, dispense tools to the various crafts-men, and need very little experience to perform their work.There isno formal training program for toolroom attendants.Because theylack a special community of interest with the machinists sufficient towarrant their inclusion in this unit,15 and because of the dissimilarityin their qualifications, training, and skills, we shall exclude the tool-room attendants from the unit."'On the basis of the entire record, we find that the' machinists arecraftsmen, and, as the Machinists is an organization which tradi-tionally represents such craftsmen,'' we find further that these em-ployees may constitute a separate appropriate unit if they so desire.Moreover, as the record shows that helpers and apprentices who enterthe Employer's apprenticeship program are in a direct line of progres-sion to the job of machinist, we shall also include them in the unit.In view of the foregoing, we shall make no final unit determinationsat this time, but shall direct that the questions concerning representa-tion that have arisen be resolved by separate elections by secret ballotamong employees in the following voting groups, excluding fromgroups (a) through (c) all other employees and supervisors,as definedin the Act :(a)All boilermakers and blacksmiths.(b)All plumbers, pipefitters, steamfitters, and lead burners.(c)All machinists and their helpers and apprentices.1Armstrong Tire and Rubber Company,104 NLRB 892, 895.16American Cyanamid Company,Organic Chemicals D,vision,110 NLRB 89, 91.17%ennecott Copper Corporation, supra,at 120-121. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 5339(d)All production and maintenance employees excluding any craftunits heretofore certified by the National Labor Relations Board(such as electricians, carpenters, and bricklayers), employees in vot-ing groups (a) through (c), and all supervisory, technical and clericalemployees, gatemen, office clerical employees, guards, and watchmenas defined in the Act.If a majority of the employees in any of voting groups (a) through(c) select the union seeking that group as a separate unit, those em-ployees will be taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Director conducting theelections is hereby instructed to issue a certification of representationto such union for such voting group, which the Board under thecircumstances finds to be an appropriate unit for purposes of collec-tive bargaining.If a majority in all the foregoing voting groupsvote for separate representation, and if a majority in voting group(d) vote for Metal Workers, Mine-Mill, or for the Steelworkers, theunion winning the election shall be certified as the representative ofthe employees in such group, which under these circumstances theBoard finds to be an appropriate unit.However, if the majority of the employees in voting groups (a),(b), or (c) do not vote for the union which is seeking to representthem in a separate unit,'their ballots shall be pooled with those forgroup (d).18 If a majority in the pooled group vote for MetalWorkers, Mine-Mill, or the Steelworkers, the winning union shall becertified as the representative of employees in the pooled group, whichunder those circumstances the Board finds to be an appropriate unit.[Text of Direction of Elections omitted from publication.]CHAIRMAN MCCULLOCH, concurring :I concur in theresult.18 If the votes are pooled,they are to be tallied in the following manner: The votes forthe labor organizations seeking separate units in any of the groups shall be counted asvalid votes but neither for nor against the labor organizations seeking to represent theproduction and maintenance unit.All other votes are to be accorded their face value.International Brotherhood of Electrical Workers,Local No. 5,AFL-CIOandJack C. Stemnock,Robert A. Stemnock andAlex Stemnock,a Partnership,d/b/a Bethel Electric.Case No.6-CC-300.March 16, 1964DECISION AND ORDEROn October1, 1963,Trial ExaminerArthurE. Reyman issued hisDecision in the above-entitledproceeding,finding thatthe Respond-146 NLRB No. 41.